DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Croteau (WO 2016/057023).

    PNG
    media_image1.png
    770
    720
    media_image1.png
    Greyscale

Claim 1
Croteau discloses a multilobe tank (20) comprising tank sections (defined by lobes 25, 30, and 35), each tank section having a curved upper surface and curved bottom surface, the tank sections being joined to each other so that the tank has an undulating upper surface and an undulating lower surface (see [0039], figures 3 and 6); and connecting ducts (155) arranged between adjacent tank sections so that a horizontal flow path for the natural gas is formed between lowermost points of the adjacent tank sections with lower edges of a wall (155a or 155b) of the at least one connecting duct being in a vertical direction, or the connecting duct are arranged between uppermost 
Claim 2
Croteau further discloses plurality of lower connecting duct for connecting the lowermost points of two adjacent tank sections; and plurality of upper connecting ducts for connecting the uppermost points of two adjacent tank sections (see figure above).
Claims 3 and 7
Croteau further discloses each tank section has a shape of a segment of a horizontal cylinder (see figure 3 and figure above).

Croteau further discloses an inlet (180) for a pressure relief valve arranged at an uppermost point of the tank (see [0048] and [0050]).
Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Croteau (WO 2016/057023) as applied to claims 1 or 8 respectively above, and further in view of Taylor (US 6,745,983).
Claims 5 and 9
Croteau further discloses the multilobe tank including an inlet (180) for a relief valve (see [0048] and [0050]).  Croteau does not disclose an outlet.  However, Taylor discloses a tank comprising an inlet (14) in top which receives gas and an outlet (16) which expels propellant (see figure 1 a and column 5 lines 45-47). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multilobe tank of Croteau including an outlet as taught by Taylor for expelling the contents from the tank.
Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Croteau (WO 2016/057023) as applied to claims 1 or 9 respectively above, and further in view of Leroux (3,004,509).
Claims 6 and 10
Croteau does not disclose a vessel hull containing the multilobe tank.  However, Leroux discloses a tank (3) disposed within a vessel hull (1) (see figure 1 and column 2 lines 64-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the multilobe tank of Croteau disposed within 
Response to Arguments
Applicant’s arguments, filed 01/08/2021, with respect to claims 1-10 have been considered but are moot in view of a new ground of rejection.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240.  The examiner can normally be reached on Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736